Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-12, 14-16, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record are EVERAERTS et al. (U.S. 6624273), TRASER et al. (USPGPUB 2012/0276380), STOHR (USPGPUB 2009/0064568) and KINKER et al. (USPGPUB 2006/0142168)
The prior art of record teach a copolymer that may comprise isobornyl (meth)acrylate and a lower alkyl (meth)acrylate.
However, the prior art do not suggest with enough selectivity the copolymer that also has a glass transition temperature of over 50°C to 190°C or 101°C to 163°C and a molecular weight from 2,000,000 to 10,000,000 and have the copolymer be soluble in B7 diesel fuel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/MING CHEUNG PO/Examiner, Art Unit 1771    


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771